Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is responsive to the Amendment filed on 7/1/2022 and 6/30/2022.
In the Instant Amendment, Claim(s) 1-17, 19 and 20 has/have been amended; Claim(s) 1 and 19  is/are independent claims. Claims 1-20 have been examined and are pending in this application.
The objections of claims 12-15 are withdrawn because of the amendment and the persuasive argument in the remark (page 8). 

Information Disclosure Statement
The information disclosure statement(s) submitted on 4/26/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Response to Arguments
Applicant's arguments filed 6/30/2022 have been fully considered but they are not persuasive.
Applicant is arguing in the remarks (page 8) that Applicant submits that the claims, as presented herein, do not recite any terms that invoke an interpretation under 35 U.S.C. § 112(f). Therefore, reconsideration and withdrawal of the interpretation under 35 U.S.C. § 112(f) are in order and respectfully requested.
The Examiner respectfully disagrees with the Applicant. The Examiner respectfully submits that while the amendment has addressed most of the 112(f) interpretation, some of remaining limitations still invoke 35 U.S.C. § 112(f): “light exit direction restriction member” in claim(s) 1 and 19;  “film forwarding mechanism” and “film transport mechanism” in claim(s) 6 because of the reasons presented below in the claim interpretation.
Moreover, Applicant is arguing in the remarks (pages 8-10) that Misawa/Aosaki does not teach “a light exit direction restriction member that is included on the displaying surface of the first display and arranged at a position away from a film movement trajectory and restricts a light exit direction of light from each pixel of the first display to a constant range” and “expose the exposure surface of the instant film by displaying the image on the first display with a size greater surface than at least the observation region of the instant film”.
The Examiner respectfully disagrees with the Applicant. The Examiner respectfully submits that Misawa does teach a light exit direction restriction member (perforated plate 139 is replacing the lens array 54; the perforated plate 139 is between the LCD 12 and the film case 44) that is included on the displaying surface of the first display and arranged at a position away from a film movement trajectory (perforated plate 139/54 is away from the film movement trajectory through the discharged slit 44A/26B) and restricts a light exit direction of light from each pixel of the first display to a constant range (Figs. 6, 22; paras. 0036, 0078, 0086) and expose the exposure surface of the instant film by displaying the image on the first display with a size greater surface than at least the observation region of the instant film, in a case where the print instruction is provided (Figs. 6, 22; paras. 0078, 0086; fig. 6 shows the LCD 12 has a larger surface size than the observation region F of the instant film). While Aosaki does not teach those limitations, they can be addressed by Misawa as presented. The combination of Aosaki and Misawa does teach features as claimed. 
Therefore, the Examiner respectfully submits that Misawa or the combination of Aosaki and Misawa does teach the features as claimed in claims 1 and 19.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“light exit direction restriction member” in claim(s) 1 and 19.
“film forwarding mechanism” in claim(s) 6.
“film transport mechanism” in claim(s) 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12-15 recite the limitation "the storage".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 18 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 三沢 充史 (JP 4250032 B2; hereinafter “Misawa”).
Regarding claim 1, Misawa teaches A printer-equipped camera (para. 0028) comprising:
an instant film pack loading unit (44) in which an instant film pack (F’s) including an exposure opening is loaded (Figs. 6, 22; paras. 0078);
a first display (LCD 12) of which a displaying surface is arranged to face an exposure surface of an instant film in the instant film pack through the exposure opening with respect to the instant film pack loaded in the instant film pack loading unit, and that exposes the instant film by displaying an image (Figs. 6, 22; paras. 0078, 0086);
a light exit direction restriction member (perforated plate 139 is replacing the lens array 54; the perforated plate 139 is between the LCD 12 and the film case 44) that is included on the displaying surface of the first display and arranged at a position away from a film movement trajectory (perforated plate 139/54 is away from the film movement trajectory through the discharged slit 44A/26B) and restricts a light exit direction of light from each pixel of the first display to a constant range (Figs. 6, 22; paras. 0036, 0078, 0086);
a second display (34) that displays an image to an outside (Fig. 5; para. 0032);
a microcomputer (para. 0028) configured to:
capture a subject image (para. 0028);
provide a print instruction for the image displayed on the second display (paras. 0032); and
expose the exposure surface of the instant film by displaying the image on the first display with a size greater surface than at least the observation region of the instant film, in a case where the print instruction is provided (Figs. 6, 22; paras. 0078, 0086; fig. 6 shows the LCD 12 has a larger surface size than the observation region F of the instant film).

Regarding claim 18, Misawa teaches teaches the printer-equipped camera according to claim 1, wherein the light exit direction restriction member (139) is a louver member or a porous plate (Figs. 6, 22; paras. 0078, 0086).

Regarding claim 19, claim 19 reciting features disclosed in claim 19 is also rejected for the same reasons presented in claim 1.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6, 8-13, 16 are 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aosaki et al (US 2005/0263026 A1) in view of 三沢 充史 (JP 4250032 B2; hereinafter “Misawa”).
Regarding claim 1, Aosaki teaches A printer-equipped camera comprising:
an instant film pack loading unit in which an instant film pack (125) including an exposure opening is loaded (Figs. 22, 23; para. 0136);
a first display (131) of which a displaying surface is arranged to face an exposure surface of an instant film in the instant film pack through the exposure opening with respect to the instant film pack loaded in the instant film pack loading unit, and that exposes the instant film by displaying an image (Figs. 21-25; paras. 0139-0145);
a second display (121) that displays an image to an outside (Figs. 22, 23);
a microcomputer configured to:
capture a subject image (Fig. 22; para. 0135);
provide a print instruction for the image displayed on the second display (Fig. 23; para. 0137); and
expose the exposure surface of the instant film by displaying the image on the first display, in a case where the print instruction is provided (Figs. 26, 28; paras. 0163-0166),
but fails to teach
a light exit direction restriction member that is included on the displaying surface of the first display and arranged at a position away from a film movement trajectory and restricts a light exit direction of light from each pixel of the first display to a constant range;
expose the exposure surface of the instant film by displaying the image on the first display with a size greater surface than at least the observation region of the instant film.
However, in the same field of endeavor Misawa teaches
a light exit direction restriction member (perforated plate 139 is replacing the lens array 54; the perforated plate 139 is between the LCD 12 and the film case 44) that is included on the displaying surface of the first display and arranged at a position away from a film movement trajectory (perforated plate 139/54 is away from the film movement trajectory through the discharged slit 44A/26B) and restricts a light exit direction of light from each pixel of the first display to a constant range (Figs. 6, 22; paras. 0036, 0078, 0086);
expose the exposure surface of the instant film by displaying the image on the first display with a size greater surface than at least the observation region of the instant film (Figs. 6, 22; paras. 0078, 0086; fig. 6 shows the LCD 12 has a larger surface size than the observation region F of the instant film).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Misawa in Aosaki to have a light exit direction restriction member that is included on the displaying surface of the first display and arranged at a position away from a film movement trajectory and restricts a light exit direction of light from each pixel of the first display to a constant range; expose the exposure surface of the instant film by displaying the image on the first display with a size greater surface than at least the observation region of the instant film for providing a larger display with a light exit direction restriction member allowing a print image to be simultaneously exposed on the instant film for faster film developing, reducing moving parts and reducing image blur due to the print head movement yielding a predicted result.

Regarding claim 2, the combination of Aosaki and Misawa teaches everything as claimed in claim 1. In addition, Aosaki teaches 
wherein the microcomputer is configured to:
process the image to be displayed on the first display (Fig. 26; para. 0152), and 
in a case of exposing the instant film, expose the exposure surface of the instant film by displaying, on the first display, an image that is different from the image captured and displayed on the second display by performing image processing (Figs. 26, 28; para. 0152, 0162-0166).

Regarding claim 3, the combination of Aosaki and Misawa teaches everything as claimed in claim 2. In addition, Aosaki teaches wherein the microcomputer is configured to expose the exposure surface of the instant film by displaying, on the first display, an image on which edge highlighting processing is performed, compared to the image of the second display (Figs. 26, 28; paras. 0152, 0162-0166).

Regarding claim 6, the combination of Aosaki and Misawa teaches everything as claimed in claim 1. In addition, Aosaki teaches further comprising:
a film forwarding mechanism (advance claw) that forwards the instant film after exposure in a case where the print instruction is provided (Figs. 2, 3; paras. 0052-0054, 0075-0078); and
a film transport mechanism (roller 21) that discharges the instant film forwarded by the film forwarding mechanism while developing the instant film (Figs. 2, 3; paras. 0052-0054, 0075-0078).

Regarding claim 8, the combination of Aosaki and Misawa teaches everything as claimed in claim 1. In addition, Aosaki teaches wherein the microcomputer is configured to control displaying of the first display and the second display and switch OFF displaying of the second display while the instant film is exposed by displaying the image on the first display (Fig. 19; para. 0117).

Regarding claim 9, the combination of Aosaki and Misawa teaches everything as claimed in claim 1. In addition, Aosaki teaches wherein the microcomputer is configured to: control ON and OFF of the imaging, and switch OFF the imaging during displaying of the image on the first display (para. 0102).

Regarding claim 10, the combination of Aosaki and Misawa teaches everything as claimed in claim 9. In addition, Aosaki teaches wherein the microcomputer is configured to permit imaging even before the instant film pack is loaded in the instant film pack loading unit, or even in a case where an instant film before exposure is not present in the instant film pack (Fig. 7; paras. 0066-0068; imaging can be performed regardless status of the instant film pack).

Regarding claims 11-13, the combination of Aosaki and Misawa teaches everything as claimed in claim 1/2/3. In addition, Aosaki teaches wherein the microcomputer is configured to: switch between an imaging mode and a playback mode, in a case where the imaging mode is set, display a captured image on the second display as an image of a print target, and in a case where the playback mode is set, display an image stored in a storage on the second display as the image of the print target (Figs. 13, 17, 19).

Regarding claim 16, the combination of Aosaki and Misawa teaches everything as claimed in claim 1. In addition, Aosaki teaches wherein the microcomputer is configured to display information related to imaging on the second display (Fig. 18; para. 0103).

Regarding claim 18, the combination of Aosaki and Misawa teaches everything as claimed in claim 1. In addition, Aosaki teaches wherein the light exit direction restriction member is a louver member or a porous plate (Fig. 25; paras. 0144, 0145; housing 140 including a plate structure as a porous plate having array of holes in front of pixel array 141).

Regarding claim 19, claim 19 reciting features similar to claim 1 are also rejected for the same reasons above.

Regarding claim 20, the combination of Aosaki and Misawa teaches everything as claimed in claim 19. In addition, Aosaki teaches wherein the instant film is exposed by displaying, on the first displaying unit, an image obtained by performing image processing on the image displayed on the second displaying unit (Fig. 26; para. 0152, 0162-0166).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 5, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aosaki et al (US 2005/0263026 A1) in view of 三沢 充史 (JP 4250032 B2; hereinafter “Misawa”) as applied to claim 3 above, and further in view of Kokemohr et al (US 20040036923 A1).
Regarding claim 4, the combination of Aosaki and Misawa teaches everything as claimed in claim 3, but fails to teach
wherein the microcomputer is configured to perform the edge highlighting processing using unsharp mask processing as the edge highlighting processing.
However, in the same field of endeavor Kokemohr teaches
wherein the microcomputer is configured to perform the edge highlighting processing using unsharp mask processing as the edge highlighting processing (para. 0010; performing unsharp mask filter on an image for printing; adjusting sharpening radius of the filter based on resolution of printer).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Kokemohr in the combination of Aosaki and Misawa to have wherein the microcomputer is configured to perform the edge highlighting processing using unsharp mask processing as the edge highlighting processing for correcting color changes occurring during sharpening, while correcting for aliasing and unnatural saturation in sharpened images, prevent over-sharpening of detail area, and effectively reduce noise yielding a predicted result.

Regarding claim 5, the combination of Aosaki, Misawa and Kokemohr teaches everything as claimed in claim 4. In addition, Kokemohr teaches wherein the microcomputer is configured to display, on the first display, an image subjected to the unsharp mask processing, which is weighted in accordance with resolution of the first display, compared to the image of the second display (para. 0010; performing unsharp mask filter on an image for printing; adjusting sharpening radius of the filter based on resolution of printer).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Kokemohr in the combination of Aosaki, Misawa and Kokemohr to have wherein the microcomputer is configured to display, on the first display, an image subjected to the unsharp mask processing, which is weighted in accordance with resolution of the first display, compared to the image of the second display for correcting color changes occurring during sharpening, while correcting for aliasing and unnatural saturation in sharpened images, prevent over-sharpening of detail area, and effectively reduce noise yielding a predicted result.

Regarding claims 14 and 15, the combination of Aosaki and Misawa teaches everything as claimed in claim 4/5. In addition, Aosaki teaches wherein the microcomputer is configured to: switch between an imaging mode and a playback mode, in a case where the imaging mode is set, display a captured image on the second display as an image of a print target, and in a case where the playback mode is set, display an image stored in a storage on the second display as the image of the print target (Figs. 13, 17, 19).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aosaki et al (US 2005/0263026 A1) in view of 三沢 充史 (JP 4250032 B2; hereinafter “Misawa”) as applied to claim 2 above, and further in view of Suzuki (US 20060139455 A1) or Omura et al (US 20050179731 A1).
Regarding claim 7, the combination of Aosaki and Misawa teaches everything as claimed in claim 2, but fails to teach
wherein the microcomputer is configured to display, on the first display, an image obtained by inverting the image displayed on the second display.
However, in the same field of endeavor Suzuki/Omura teaches
wherein the microcomputer is configured to display, on the first display, an image obtained by inverting the image displayed on the second display (Omura: para. 0132; Suzuki: figs. 5, 6; paras. 0068-0070, 0077).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Suzuki/Omura in the combination of Aosaki and Misawa to have wherein the microcomputer is configured to display, on the first display, an image obtained by inverting the image displayed on the second display for printing an image in a desirable orientation yielding a predicted result.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aosaki et al (US 2005/0263026 A1) in view of 三沢 充史 (JP 4250032 B2; hereinafter “Misawa”) as applied to claim 1 above, and further in view of Suzuki (US 20060139455 A1) or Okamoto et al (WO 2014141612 A1).
Regarding claim 17, the combination of Aosaki and Misawateaches everything as claimed in claim 1, but fails to teach further comprising:
wherein the microcomputer is configured to detect a touch operation performed on a displaying surface of the second display.
However, in the same field of endeavor Okamoto teaches
wherein the microcomputer is configured to detect a touch operation performed on a displaying surface of the second display (paras. 0010-0016; a touch sensor for operating the object that sets the photographing conditions, said touch sensor being disposed on the display surface of the display section).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Okamoto in the combination of Aosaki and Misawa to have wherein the microcomputer is configured to detect a touch operation performed on a displaying surface of the second display for providing touch control capability directly on the display allowing intuitive camera control yielding a predicted result.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quan Pham whose telephone number is (571)272-4438. The examiner can normally be reached Mon-Fri 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Quan Pham/Primary Examiner, Art Unit 2696